Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Battista on 10 September 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1: line 20, “from each of the flange and the” has been changed to --from the flange to the--.
Claim 18: the last line, “radial face.” has been changed to:
--radial face; and 
a cylindrical outer surface that extends from the flange to the second end face.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:


Claim 1
a retaining ring configured to be press fit on the rotating shaft and abutting the inner race when the rolling element bearing and the retaining ring are press fit on the rotating shaft, and the press fit between the retaining ring and the rotating shaft contributes to the press fit between the inner race and the rotating shaft such that the retaining ring and the rolling element bearing together distribute a load input by the rotating shaft to the vehicle structure, the retaining ring includes, a first end face, a second end face spaced away from the first end face, the retaining ring terminates at each of the first end face and the second end face, a flange spaced away from each of the first end face and the second end face, and a cylindrical outer surface that extends from the flange to the second end face.

Claim 7
a center bearing support assembly configured to rotatably support the center driveshaft relative to a frame assembly, the center bearing support assembly including, a bearing press fit on the center driveshaft; and a retaining ring press fit on the center driveshaft and abutting the bearing such that the retaining ring and the bearing together distribute a load input by the center driveshaft to the frame assembly via the bearing support assembly, and retaining ring extends along each of the front driveshaft and the center driveshaft in an axial direction.

Claim 18
a retaining ring that abuts the bearing when the retaining ring and the bearing are mounted on the rotatable shaft, the retaining ring includes: a first hollow cylindrical portion that is configured to be press fit onto the rotatable shaft; and a second hollow cylindrical portion that is spaced away from the rotatable shaft when the retaining ring is mounted on the rotatable shaft; a first radial face having an outer diameter; a second radial face, the retaining ring terminates at each of the first radial face and the second radial face, the second radial face .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ALAN B WAITS/Primary Examiner, Art Unit 3656